DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 9-18 are currently pending in the application; of these, claim 9 is independent.  All of the currently pending claims have been examined in the present Office action.
	
	Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berning et al., U.S. Patent Application Publication No. 2005/0179309 (“Berning”) in view of Lammer et al., U.S. Patent No. 5,673,974 (“Lammer”).
Berning discloses an earth working machine (road milling machine 1; Fig. 1) having a working apparatus (milling drum 8) and an extraction device (suction device 20) that extracts dust-laden air generated by the working apparatus at an extraction location (e.g., at the forward terminus of suction hoses 24a, 24b; see Fig. 6) and exhausts air at a discharge location (e.g., at exhaust air connection 29; see Figs. 1-3 and paragraph [0039]) different from the extraction location.  The extraction apparatus includes a filter apparatus (filtering device 25; Figs. 1-3) having a filter housing (e.g., hood 22) and a filter element (filter cartridges 31) received in the filter housing to remove dust particles from the air flowing through the filter apparatus.  The filter housing includes a deformable wall (e.g., the flap 37; see Figs. 5-6) that is deformable orthogonally to a wall surface, in order to periodically discharge particulate material that has accumulated on the filter element.  Berning does not specifically disclose a 
In the same field of endeavor, Lammer discloses a dust extraction system (dust removal device 7; e.g., Fig. 4) for a mining machine, the system including a fan 15 and a filter element 12 disposed within a housing, and an opening 17 on a lower side of the housing for periodically discharging filtered-out particulate material contained within the housing.  The opening 17 is selectively closable by a deformable wall portion (i.e., blind 16) that is deformable orthogonally to a wall surface.  Lammer teaches the use of a deformation actuator that interacts with and transfers force to the blind 16, to selectively open and close the opening 17 (see the BLIND DRIVE in Fig. 4; also, see col. 2, lines 11-16 and claim 2).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Lammer, to provide the Berning machine with a deformation actuator that interacts with and transfers force to the deformable wall 37, in order to allow the deformable wall to opened and closed automatically and/or remotely.
With respect to claims 10-12, Berning does not disclose the material from which the flap 37 is formed.  Berning, however, does disclose other mechanisms for sealing (or partially sealing) various housing portions (e.g., flexible rubber mats used to seal off the transfer point 5; see paragraph [0040]).  Accordingly, it would have been obvious to form the Berning flap 37 from an elastomeric material such as rubber.

With respect to claims 15 and 17, Berning further discloses the use of a pneumatic cleaning apparatus for the filter element (e.g., a pressure impulse in counter flow; see paragraph [0046]).
With respect to claims 14, 16, and 18, the “configured to” language recited in these claims, in each case, is interpreted as introducing an intended use limitation.  Such an intended use limitation appearing in an apparatus claim is considered to be met so long as the prior art device is capable of performing the recited functions (whether or not the prior art reference actually intends or contemplates such a manner of operation).  See, MPEP 2114 II.  In the present case, both the Berning fan and the Berning pneumatic cleaning apparatus are “configured to function” (i.e., are capable of functioning) as deformation actuators.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ernst discloses a water pipe filter insert having deformable filter material that bulges in response to increased water pressure in the pipe; when the water pressure is subsequently reduced, the filter material rapidly returns to its rest position, causing dirt particles to be shaken off of the filter material.  Cipriani and Musil disclose dust extraction systems for road planers and discuss cleaning the filter media using pulses of compressed air and/or vibrating devices that shake the filter elements.  .

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                
17 June 2021